IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,962-03


EX PARTE ROBERT EUGENE FERRI, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 645522 IN THE 338TH JUDICIAL DISTRICT COURT 
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for a writ of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of burglary of a building enhanced by one prior felony conviction and was
sentenced to a term of sixteen years' imprisonment. There was no direct appeal.
	Applicant has presented a claim attacking the merits of his conviction and sentence
as well as a time-credit claim. After an independent review of the record provided to this
Court, we hold that Applicant has not shown entitlement to relief. Regarding Applicant's
claim attacking the merits of his conviction and sentence, i.e., that his sentence is illegal, the
claim is without merit and relief is denied. Regarding Applicant's time-credit claim, at the
time of filing of Applicant's writ application, it remained unexhausted and is therefore
dismissed. See Tex. Gov't Code § 501.0081(b)-(c). Accordingly, this application for a writ
of habeas corpus is denied in part and dismissed in part.
Delivered: November 2, 2011

Do Not Publish